Exhibit 4.5 SECOND SUPPLEMENTAL INDENTURE by and among FULL CIRCLE CAPITAL CORPORATION, GREAT ELM CAPITAL CORP. and U.S. BANK NATIONAL ASSOCIATION, as Trustee Dated as of November 3, 2016 SECOND SUPPLEMENTAL INDENTURE This SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”), dated as of November 3, 2016, is by and among Full Circle Capital Corporation a Maryland corporation (the “Company”), Great Elm Capital Corp., a Maryland corporation (“Successor”), and U.S. Bank National Association, as trustee under the Indenture referred to below (the “Trustee”). All capitalized terms used herein shall have the meaning set forth in the Base Indenture (as defined below).
